Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-19 & 42-44) is drawn to an apparatus of a car inside unit (CIU) shown in Fig.1 in the reply filed on 01/26/2022 is acknowledged.  Claims 20-41 are considered as non-elected claims, current withdrawn status.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 16 & 44 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 44 cites “the vehicle of claim 42 …a network according to claim 33 and a communications network according to claim 36” is unclear.  Claims 33 and claim 36 are withdrawn status.  Thus, claim 44 is unclear and indefinite.

Claim 16 has same issue as claim 5 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 & 42-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trepagnier (20100106356) in view of Trigui (20170329327).
With regard to claim 1, Trepagnier discloses an apparatus comprising: 
a processor unit configured to provide a first high-definition map (a processor 24 generates a driving path for the vehicle, see at least ; 
a sensor unit configured for providing sensor data representing an environmental condition in a periphery of the apparatus (sensor 8 detects information in the environment nearby the vehicle 10, see at least [0047]-[0050], wherein the sensor 8 includes detector 18, and a processor 24 may be on-board the vehicle); 
a receiver unit configured to receive data representing a second high-definition map (the processor 24 communicates with a real time positioning device 25 such as a 
wherein the processor unit is configured to fuse the second high-definition map and the sensor data so as to provide the first high-definition map (the processor correlates GPS position, LIDAR measurements, the inertial navigation system, and etc. to produce a map of obstacles in a path of the vehicle, see at least [0055]) ; 
a command generator unit configured to generate a command signal representing a vehicle control command for a vehicle carrying the apparatus based on the first high- definition map (velocity and path planner is used for the current local path, see at least [0121]-[0130].  
Trepagnier fails to teach transmitting a result of fusing the second high- definition map and the sensor data.
Trigui discloses an assistance system for vehicle driving (see the abstract).  The assistance system includes a transmitter for transmitting a result of fusing the second high- definition map and the sensor data (, see at least [0039]-[0040]); and 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify by including to transmitting a result of fusing the second high- definition map and the sensor data as taught by Trigui for approving the vehicle’s driving.

With regard to claim 2, Triqui teaches that the apparatus of claim 1, wherein the receiver unit is configured to receive data representing at least a third high-definition map; wherein the processor unit is configured to fuse the second high-definition map, 

With regard to claim 3, Trepagnier teaches that the apparatus of claim 1, wherein an area of the first high-definition map is greater than an area of the periphery (the sensor 18 detects environment around the vehicle and map such as Fig.1 is shown a path with landmark, see at least [0047]-[0050] & Fig.12-1).  

With regard to claim 4, Trepagnier teaches that the apparatus of claim 1, wherein the receiver unit is configured to receive the second high-definition map using a millimeter-wavelength signal and/or to transmit the first high-definition map using the millimeter-wavelength signal (The HDL-64E sensor is less than 2 cm, see at least [0086]+).

With regard to claim 5, Trepagnier teaches that the apparatus of claim 1, wherein the processor unit is configured to receive information indicating a region of interest in the first high-definition map and to provide the first high-definition map so as to comprise a first degree of resolution in the region of interest and so as to comprise a second degree of resolution in a region outside the region of interest, wherein the first degree of resolution is higher than the second degree of resolution (the ALASCAXT laser scanners detects smaller obstacles more effectively, see at least [0083]-[0083]+).  



With regard to claim 7, Trepagnier teaches that the apparatus of claim 5, wherein the region of interest comprises a portion of at most 50 % of the high-definition map (see Fig.1B).  

With regard to claim 8, Trigui teaches that the apparatus of claim 1, wherein the transmitter unit is configured for transmitting the first high-definition map with a bitrate that is at least 2 Gbps.  (see at least [0044]+)

With regard to claim 9, Trepagnier teaches that the apparatus of claim 1, wherein the processor unit is configured to generate the first high-definition map as a frame of the first high-definition map, wherein the processor unit is configured to generate a plurality of frames of the first high-definition map, wherein the processor unit is configured to generate the plurality of frames with a distance in time that is at most 10 ms (see at elast [0157] & Fig.12-2).  

With regard to claim 10, Trepagnier teaches that the apparatus of claim 1, wherein the processor unit is configured to generate the first high-definition map comprising a data size that is at least 2.75 Mbyte (see at least [0159]).  



With regard to claim 12, Trepagnier teaches that he apparatus of claim 1, wherein the sensor unit is configured to scan the periphery of the apparatus using an imaging technique for providing the sensor data, wherein the environmental condition is a distance to detected objects within the periphery (see at least [0060]-[0061]+).

With regard to claim 13, Trepagnier teaches that the apparatus of claim 1, wherein the sensor unit comprises a LiDAR sensor (see at least [0086]+).  

With regard to claim 14, Triqui teaches that the apparatus of claim 1, wherein the processor unit is configured to determine a portion of details of the first high-definition map relating to a traffic parameter of the apparatus in the first high-definition map, wherein the apparatus comprises a legacy interface configured to transmit the portion of details according to a legacy V2V or V2X communication scheme (see at least [0039]-[0044]).  

With regard to claim 15, Trepagnier teaches that the apparatus of claim 1; wherein the sensor unit is configured to scan the periphery of the apparatus using a LiDAR sensor, wherein the environmental condition is a distance to detected objects within the 

With regard to claim 16, Trepagnier teaches that the apparatus of claim 1, Trepagnier wherein the processor unit is configured to generate the first high-definition map so as to comprise a same coordinate system when compared to the second high-definition map (see at last [0086]-[0092]+).  

With regard to claim 17, Trepagnier teaches that the apparatus of claim 1, wherein the processor unit is configured to fuse the second high-definition map, the sensor data and a static map so as to provide the first high- definition map, wherein the apparatus is configured to not transmit the static map when transmitting a result of fusing the second high-definition map and the sensor data (VSO algorithm will automatically create an ID for the obstacle and its mathematical model of motion, see at least [0105]+).

With regard to claim 18, Trigui teaches that the apparatus of claim 1, wherein the processor unit is configured to generate the first high-definition map so as to comprise information indicating an age of information of the first high-definition map, wherein the processor unit is configured to discount 154860588.1aged information in the second high-definition 

With regard to claim 19, Triqui teaches that the communication network comprising a plurality of apparatus according to claim 1, wherein the plurality of apparatus is configured to exchange high-definition maps generated by the plurality of apparatus; wherein at least one apparatus of the plurality of apparatus is configured to fuse the high-definition maps received from other apparatus of the communications network so as to generate a cumulative high-definition map (see at least [0042]-[0045]+).

With regard to claim 42, Trepagnier teaches that a vehicle comprising an apparatus according to claim 1, wherein the vehicle is configured to move autonomously responsive to the command signal representing the vehicle control command (see at least [0048]+).  

With regard to claim 43, Trepagnier teaches that the vehicle of claim 42, wherein the vehicle is a road vehicle or an unmanned air vehicle (see at least Fig.1B).  

With regard to claim 44, Triqui teaches that the vehicle of claim 42, wherein the apparatus is configured to transmit the first high-definition map to one of a further apparatus (see at least [0039]), 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA X NGUYEN whose telephone number is (571)272-5217. The examiner can normally be reached M-F 5:30AM - 2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JELANI SMITH can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGA X NGUYEN/Primary Examiner, Art Unit 3662